Citation Nr: 0821428	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for bilateral 
hearing loss and tinnitus.  

In November 2007, the Board remanded the matter for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

While the matter was in remand status, in a February 2008 
rating decision, the RO granted service connection for left 
ear hearing loss and bilateral tinnitus, effective November 
6, 2003.  The RO assigned initial zero percent and 10 percent 
ratings, respectively.  The Board finds that this 
determination constitutes a full award of the benefits sought 
on appeal with respect to the claims of service connection 
for left ear hearing loss and bilateral tinnitus.  Absent any 
indication that the veteran has appealed the downstream 
elements of the initial rating or effective date, such 
matters are not in appellate status.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).  Thus, the sole issue 
remaining on appeal is as set forth on the cover page of this 
decision.


FINDING OF FACT

The veteran does not currently have a right ear hearing loss 
disability for VA compensation purposes.




CONCLUSION OF LAW

The criteria for entitlement to service connection for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a December 2003 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional medical reports 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  However, in a 
December 2007 letter, the RO corrected this deficiency by 
issuing a letter expressly advising the veteran of the 
additional Dingess/Hartman elements, including disability 
rating and effective date.  The RO then reconsidered the 
veteran's claim, as evidenced by the February 2008 
Supplemental Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file.  Despite being given the opportunity to do so, the 
veteran has neither submitted nor identified any post-service 
VA or private clinical records pertaining to his claim.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2007).  

The veteran has also been afforded a VA medical examination 
in connection with his claim.  38 C.F.R. § 3.159(c)(4) 
(2007).  The Board finds that the report of this examination 
contains audiometric test results which provides the 
necessary medical information in this case.  See 38 C.F.R. § 
3.385 (2007) (detailing the requirements for establishing a 
hearing loss disability for VA compensation purposes).

The Board acknowledges that in May 2008 written arguments, 
the veteran's representative indicated that "[w]hile the 
Board's [remand] instructions have been completely complied 
with, we must argue for further remand for further 
audiological testing with regard to the veteran's right ear 
hearing loss."  Specifically, he argued that the December 
2007 VA audiometric examination had "not complied with new 
requirements, and further testing is required to comply with 
these changes."  

In support of his contentions, the veteran's representative 
cited to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
that case, the appellant sought an increased rating for 
hearing loss.  The Court held that, for purposes of 
considering the extraschedular provisions set forth in 
38 C.F.R. § 3.321(b) in increased rating claims, "in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report."  Id. at 
455.   

In this case, the veteran seeks service connection for 
hearing loss, not an increased rating as was the case in 
Martinak.  In light of the specific legal requirements for 
establishing the presence of a hearing loss disability set 
forth at 38 C.F.R. § 3.385, the Board finds that the December 
2007 VA medical examination is adequate for purposes of this 
determination, as it includes the results of an authorized 
audiometric test.  The veteran's representative has offered 
no evidence demonstrating that such audiometry test results 
were inaccurate or clinically unacceptable, nor has he 
offered any expert medical evidence demonstrating that an 
alternative testing method exists and that such method is in 
use by the general medical community.  Moreover, the Board 
notes that the VA audiologist in December 2007 did comment on 
the functional affects of the veteran's hearing loss, noting 
that the veteran had difficulty hearing speech in noisy 
environments or groups.  Martinak, supra.  

Again, VA has obtained a clear medical examination in this 
case.  There is no conflicting medical evidence showing that 
the veteran currently has a right ear hearing loss disability 
for VA compensation purposes.  Based on the foregoing, the 
Board finds that VA has fulfilled its duty to assist the 
veteran and that further action, including a remand for 
another VA medical examination, is not necessary.  38 C.F.R. 
§ 3.159(c)(4) (2007).  


Background

The veteran service medical records show that at his November 
1953 military enlistment medical examination, his ears were 
normal on clinical evaluation.  His hearing acuity was 15/15 
on whispered voice testing.  On a report of medical history, 
the veteran denied a history of ear troubles.  

In-service medical records show that the veteran underwent 
audiometric testing on numerous occasions in light of his 
duties on the flight line.  Hearing conservation data 
worksheets note that the veteran worked on the flight line 
and was exposed to noise from motors and jet engines.  None 
of the audiometric test results conducted during the 
veteran's period of active duty, however, show a right ear 
hearing disability.  At the veteran's final audiometric test, 
conducted in June 1980, the veteran's hearing acuity was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
15
LEFT
0
5
0
0
25

In November 2003, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for bilateral hearing loss and tinnitus.  He 
argued that he developed these conditions as a result of his 
exposure to acoustic trauma in the course of his duties an 
electronics technician working on the flight line with 
various types of aircrafts.  

In connection with his claim, the veteran was afforded a VA 
medical examination in December 2007, at which he reported 
military noise exposure from artillery, aircraft, heavy 
equipment, weapons, and radio noise.  He reported civilian 
noise exposure from power tools and factory noise.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
10
10
10
35
45

Speech recognition scores utilizing the Maryland CNC test 
were 94 in the right ear and 96 in the left ear.  The 
diagnosis was mild to moderate sensorineural hearing loss, 
bilaterally.  The examiner indicated that the veteran's 
hearing loss and tinnitus were most likely caused by or the 
result of military noise exposure, as he served on active 
duty for 28 years as an aircraft maintenance man.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  




Analysis

As set forth above, the veteran claims that service 
connection for right ear hearing loss is warranted, as he has 
experienced a decrease in his hearing acuity as a result of 
exposure to acoustic trauma during active service.

The Board notes that the veteran has, indeed, provided 
credible statements of in-service noise exposure.  Moreover, 
his service medical records clearly establish that his 
military duties exposed him to potentially hazardous noise on 
the flight line.  

However, these facts alone do not provide a sufficient basis 
upon which to grant the veteran's claim.  As discussed above, 
service connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385, a provision which 
specifically defines the level of impaired hearing which 
constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on 
appeal, but finds no probative evidence showing that the 
veteran currently has a right ear hearing loss to the extent 
necessary to constitute a disability for service connection 
purposes under 38 C.F.R. 3.385.  In fact, the veteran's 
claims folder, containing medical records spanning more than 
forty years, does not contain one single piece of probative 
evidence showing that the veteran has ever had a right ear 
hearing loss disability for VA compensation purposes.  While 
the record on appeal shows that the veteran's right ear 
hearing acuity has decreased, his current hearing loss is not 
severe enough to be considered a disability for VA 
compensation purposes under 38 C.F.R. § 3.385.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  In other 
words, the law limits entitlement to compensation to cases 
where the underlying in-service incident has resulted in a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Here, while there is evidence of in-service acoustic trauma, 
because the most probative evidence shows that the veteran 
does not currently have a right ear hearing loss disability, 
as defined by the applicable regulation, the claim must be 
denied.

In reaching this decision, the Board has carefully considered 
the veteran's contentions to the effect that he experiences 
difficulty hearing and understanding others in groups and 
noisy environments.  While the Board is sympathetic to the 
veteran, in the context of this case, the objective 
audiometric examination reports are entitled to more 
probative weight than his own perceptions of his hearing 
acuity in determining whether a current hearing disability 
exists.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Such a determination is made by a mechanical 
application of audiometric test findings to the specific 
criteria set forth in section 3.385.  Cf. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations shown on audiometric testing and a 
recent speech recognition test indicate that the veteran's 
right ear hearing acuity is not severe enough to constitute a 
disability for VA compensation purposes.  Should his hearing 
acuity worsen, he is certainly free to resubmit her claim.

As the preponderance of the evidence is against the claim of 
service connection for right ear hearing loss, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


